Citation Nr: 1732673	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to July 1990 and from February 2003 to May 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, NY.  That decision granted service connection for PTSD with an initial 10 percent rating, effective December 3, 2012  

The Veteran has also perfected an appeal with regard to the initial rating assigned for bronchitis.  The RO is currently developing that issue and the Veteran's request for a hearing on that matter is pending.  The Board will defer consideration of that issue pending the additional development.


FINDING OF FACT

Since the effective date of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms including impaired judgment; disturbances of mood; and difficulty in establishing and maintaining effective work and social relationships; but not deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met since the effective date of service connection.  38 U.S.C.A. §§ §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist
Neither the Veteran nor his representative has raised any issues with VA's compliance with its duties to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Entitlement to an Increased Rating for PTSD

A. Applicable Law

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In the case of an initial rating, the period for consideration is that beginning with the effective date of service connection.  See Fendersion v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability rating is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).

B. Facts and Analysis

The Veteran was service connected for PTSD with an initial rating of 10 percent, effective December 3, 2012.  The initial rating was increased to 30 percent, effective December 3, 2012 in a July 2014 rating decision.  

Turning to the evidence of record, VA treatment records from December 2012 showed and the treatment provider noted the Veteran was experiencing repeated disturbing memories, thoughts, and images of a stressful military experience.  The treatment provider noted that the Veteran was suddenly acting and feeling as if stressful military events were happening again, and he reported feeling very upset when something reminded him of his time in service.  Additionally, the Veteran was noted to have physical reactions to these memories as well as an overall avoidance of any situation that could slightly remind him of his military service.  The Veteran reported and the clinician noted a loss of interest in activities he enjoyed.  The Veteran similarly reported feeling separated from others.  The Veteran reported having marked difficulty falling and staying asleep as well as uncontrollable irritable feelings coupled with angry outbursts.  The clinician noted the Veteran had some difficulty with his concentration; the Veteran reported hypervigilance, "feeling jumpy", and being easily startled.  

The Veteran continued undergoing mental health treatment in January 2013. 
The Veteran discussed his stressors and was advised to take his medications.  The treatment provider noted the Veteran's continued symptoms of hypervigilance, nightmares, and flashbacks of being in Iraq; the treatment provider stated the Veteran had "prevailing anxiety."  The Veteran continued to report trouble sleeping, and disturbing images coming into his mind.  The Veteran exhibited avoidance behaviors reporting that things in his life reminded him of his stressful past. 

While the clinician in February 2013 noted that the Veteran was dressed appropriately with good personal hygiene, and good eye contact, the Veteran reported feelings of anger, irritability, and road rage.  The Veteran also reported numerous conflicts at work, and avoidance behaviors concerning his wife and children.  The Veteran's mood was noted to be different, and the Veteran reported having insomnia; his medications were increased.  

The treatment provider in June 2013 observed the Veteran to be neatly dressed with normal psychomotor activity.  The Veteran's attitude and cooperation were good, with good eye contact, and social skills.  When speaking of the killing of his three friends in Iraq, the Veteran was noted to be tearful.  The examiner further noted mood changes and recurrent, intrusive, distressing memories.  The treatment provider noted the Veteran's direct avoidance of or efforts to avoid certain situations.  

Per the treatment provider, the Veteran exhibited a persistent, negative, emotional state complete with irritable behavior and angry outbursts (with little or no provocation).  Additionally, he had symptoms of hypervigilance, exaggerated, startled responses, and sleep disturbances.  Finally, the examiner noted that the Veteran presented with disturbances of mood and anxiety. 

During the Veteran's treatment sessions in March 2013, the Veteran noted there was a rift within his work-place surrounding his legal case with his employer.  The Veteran explained that he was no longer interacting with his co-workers.  The treatment provider acknowledged that the Veteran was continuing with regular treatment, but noted the Veteran's continued struggles with insomnia; avoidance, irritability, and emotional numbness were also noted to affect him significantly. 

Additionally during treatment, the Veteran said that he has been significantly preoccupied; his symptoms manifested primarily as irritability and rage.  The Veteran elaborated, during his session, by saying someone stumbled over his leg at a restaurant and he grabbed the man by the shirt and threatened him.  At the time, the Veteran had indicated involvement in multiple legal proceedings.  The Veteran continued to complain of insomnia, and he also recalled stressful events; three of his friends were killed in Iraq and the Veteran had to engage and kill an enemy during his deployment.  

The Veteran's treatment in July 2013 focused more on the Veteran's feelings of loneliness and increased stress; he reported missing his family because he and his wife were separated.  By the beginning of the following year, the Veteran's stressors were reported to have multiplied.  Upon mental status examination, the Veteran continued to keep up with his grooming and hygiene, and his speech was normal and clear, but mood changes were noted. 

During treatment in June 2014, the Veteran was found to have PTSD in the moderate range.  The treatment provider stated that he "encouraged the Veteran to appeal for a higher rating" based on his symptoms.  Significant changes were noted in the Veteran's psychological picture, suggesting a higher level of dysfunction.  The examiner noted that while the Veteran remained fully employed, he was currently embroiled in a legal case at work.  The Veteran had also admitted to heated conflicts with his son and a worsening in the relationship with his wife while negotiating the terms of their divorce.  

The treatment provider concluded that the Veteran's irritability and temper continued to flare and cause problems.  

At the most recent VA examination in July 2014, the Veteran reported that his wife was in the process of divorcing him.  She was seeking the divorce because of the Veteran's temper.  The Veteran mentioned an argument with his son.  The Veteran punched his son in the face and beat him.  The Veteran was arrested; and charged with harassment and domestic violence.  The Veteran remained employed, but kept to himself because he had filed an EEOC complaint.  He reported sleep disturbance and that he slept four to six hours per night.  He denied severe depression, and suicidal or homicidal ideation.  

From October to December 2014, the treatment provider noted and the Veteran complained of irritability, disturbances of mood, and isolative behavior, explaining that the relationship between he and his girlfriend was strained.  The Veteran had difficulty maintaining his normal schedule and reported issues with sleeplessness.  The treatment provider noted his mood needed stabilizing, because the Veteran indicated that he was feeling down, depressed, and hopeless.  The Veteran reported being frustrated about his work life and being unable to reconnect with his son.  The Veteran reported that he had had a violent outburst when another car hit his in the back on the road.  The Veteran got out and kicked the side of the other driver's car and attempted to start a physical altercation.

Treatment notes from February 2015 show that the Veteran expressed negative feelings regarding his work situation and pending divorce.  At the Board hearing in April 2015, the Veteran stated that he had been arrested twice, had no relationships with his kids, and had to stop being a Boy Scout leader.  The Veteran expressed his inability to have a stable life, because he "bounced around".  At the time he was living with a friend.  The Veteran expressed continued struggles with anger and not being able to get proper rest.  The Veteran mentioned the car kicking incident and stated that he participated in weekly counseling sessions.  The Veteran explained that his mental health issues cost him his marriage and he subsequently lost his home.  Ultimately, the Veteran confirmed that his disability had increased in severity.  

The Veteran continued treatment from June to September 2015.  Treatment notes indicate his disturbances of mood caused friction between the Veteran and his girlfriend to the extent that they considered separating.  He reiterated that he had strained relationships with both of his children.  Upon mental status examination, the Veteran appeared to have good hygiene, dressing appropriately for sessions and making eye contact, however, the Veteran complained of significant difficulty relating to others around him.  His concentration was noted to be fair but flashbacks and insomnia plagued him.  He also mentioned having bouts of anxiety.  The Veteran was noted to be tense and preoccupied with his divorce and the outcome of the court proceedings.  The treatment provider noted symptoms such as nightmares, avoidance, being constantly on guard, and being easily startled.  

The Veteran testified at his April 2015 hearing that his symptoms had generally stayed the same since the last examination, except that he believed he had a severe disability.  He was only sleeping two or three hours a night; but had recently begun a new job as a field examiner for VA.  He had changed jobs to avoid being fired for failing to mention his arrest.  His new job was going "great."

From March to May 2016, the treatment provider noted the Veteran's predominant symptoms were hypervigilance, significant social numbing, and avoidance.  The Veteran also complained of irritability and anxiety, with concerns about his medications.  During treatment in December 2016, the Veteran exhibited symptoms of irritability and insomnia.  The Veteran expressed and the treatment provider noted that the Veteran struggled with survivor guilt because he witnessed the death of his commander during his deployment in 2003. 

The Board notes that since the Veteran was service connected for PTSD in December 2012, he has exhibited symptoms including impaired judgment; impaired thinking; disturbances of motivation and mood; and difficulty in maintaining social relationships, anxiety, and chronic sleep impairment-all of which are symptoms contemplated under the 50 percent rating criteria.  

Despite the Veteran's documented struggles with insomnia, some sporadic anger related issues, lapses in judgment, and anxiety, the Veteran has maintained steady employment and continues to take care of his hygiene and daily needs.  For the most part, the disturbances of his mood have not prevented him from thinking critically and communicating effectively.  His thought processes and speech have remained coherent.  

The Veteran has not exhibited symptoms of illogical, obscure, or irrelevant speech; near-continuous panic or neglect of his personal appearance and hygiene.  As such, he does not qualify for the 70 percent rating.  The Veteran was described as well-groomed and fit at his last VA examination.  He has exhibited nearly continuous depression, but has not had most of the symptoms, such as suicidal ideation, listed as examples in the criteria for the 70 percent rating have not been found.

The Veteran has not been shown to have deficiencies in most of the areas in the criteria for a 70 percent rating.  The Veteran has had work related problems at times; but these have been largely related to the filing of an EEOC complaint and failing to disclose his arrest.  There have been no reported difficulties in actually performing job duties.  He has not reported any attempts at schooling since the effective date of service connection and there have been no reported deficiencies in this area.  

There have been obvious deficiencies in the area of family relations as evidenced by his divorce and arrest for domestic violence.  He also has a disturbed mood, but this is contemplated by the 50 percent rating; and the Veteran denied more significant depression.  The evidence shows intact thought processes, so he cannot be found to have deficiencies in the area of thinking.  His explosive outbursts indicate deficiency in the area of judgement.  Ultimately, the Veteran is not shown to have deficiencies in most of the areas needed for a 70 percent rating.

The Veteran's symptoms of impaired judgment, anxiety, and disturbances of mood are of the severity, frequency, and duration of a 50 percent disability rating, which is appropriate from the time of service connection.  



ORDER

An initial rating of 50 percent for PTSD is granted, effective the date of service connection.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


